- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Net Serviços de Comunicação S.A. Corporate Taxpayers ID (CNPJ/MF)# 00.108.786/0001-65 Corporate Registry ID (NIRE)#35.300.177.240 Publicly-held company Rua Verbo Divino nº 1356 - 1º andar, São Paulo-SP NOTICE TO THE MARKET Net Serviços de Comunicação S.A. (Company), a publicly-held company, headquartered in the city and State of São Paulo, at Rua Verbo Divino,1356 - 1º andar, Chácara Santo Antônio, inscribed in the corporate roll of taxpayers (CNPJ/MF) under no. 00.108.786/0001-65, publicly announces that it has hired Mr. Roberto Catalão Cardoso for the position of Chief Financial Officer. Mr. Catalão will replace Mr. João Adalberto Elek Júnior, who requested his resignation from the Company. Mr. Elek will take new professional challenges in a new industry, leaving the Telecommunications sector. Mr. Roberto Catalão was the Controller of Embratel, where he has worked for more than 7 years and actively participated in subjects related to the Embratel and NET partnership. Mr. Catalão has a deep knowledge on the Telecommunication industry and has the mission to continue the excellent job developed by Mr. Elek and to maintain the Companys sustainable growth strategy. Mr. Catalão graduated in accounting from the UFRJ and completed the Corporate Finance post-graduate program from PUC/RJ. Mr Catalão has also worked for large international auditing and consulting firms. He started his carrier on a Brazilian financial institution, where worked for almost 4 years. Mr. Marcio Minoru Miyakava, current Capital Markets Officer, will take office as Investor Relations Officer, reporting directly to the CEO, Jose Antonio Guaraldi Félix. Minoru has been with NET since 2001. Previously, he worked as treasurer and portfolio manager at Tecbens DTVM. He graduated in Business Administration from Fundação Armando Alvares Penteado and received an MBA in Finance from IBMEC/SP and is completing an MBA in Corporate Management from FGV/RJ. São Paulo, July 30, 2010. José Antonio Guaraldi Felix Chief Executive Officer Net Serviços de Comunicação S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 30, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
